DETAILED ACTION
Status of Application
The amendments and response filed 29 December 2021 are acknowledged.  Claims 3, 5, 7-13, and 15-16 are canceled; claims 17-20 are new.  Thus, claims 1-2, 4, 6, 14, 17-20 are pending and are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08.

Withdrawal of Previous Objections/Rejections

The objection to the specification for lack of incorporation by reference of the electronic sequence listing is withdrawn in view of the amendments to the specification.
The rejection of claims 1-6 and 8-16 under 35 U.S.C. 112(b) for recitation of “using” with any actual steps is withdrawn in view of the amendments to claim 1.
The rejection of claims 7-8 under 35 U.S.C. 112(b) is withdrawn in view of the cancelation of said claims.
The rejection of claims 1, 3-5, 7, 9-13 as anticipated by Staddon et al. (IDS of 07/02/2020) is withdrawn in view of the amendments to claim 1.  Staddon et al. does not teach repeated conjugational transfer with a helper having an inactivated oriT and a chromosomal DNA or plasmid which does have the oriT integrated into.  Rather, said plasmids having the activated oriT were electroporated into the cells for analysis (See section 2.3.3).    
New Rejection – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “repeatedly performing conjugational transfer of a DNA segment from a donor bacteria to a recipient bacteria to accumulate DNA segments in a chromosome of the recipient bacteria”.  However, this can be interpreted in two ways.  First, simply that multiple donor bacteria perform conjugation transfer of DNA to a recipient and because there are multiple donor bacteria, any given conjugation cycle will have a donor bacteria donating their DNA to a recipient bacteria which already has been acted upon (e.g. had the DNA donated to).  Alternatively, it could also mean performing a first conjugational transfer from a donor set of bacteria to recipient set of bacteria; then performing another different/second conjugational transfer which utilizes the recipient bacteria from the first transfer and performing a different/same additional conjugational transfer with a different/second set of donor bacteria (somewhat like the limitations of previous claim 8).  


New Rejection – Necessitated by IDS (12/23/21)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyano et al. (2018 – cited on new IDS, 12/23/2021; this intervening art is applicable as it newly cited on said IDS and because no translation of the foreign priority document has been filed in the application) as evidenced by Miyano et al. (2018, cited on IDS 07/02/2020).
Bacillus 168 derived strains to recipient strains of Geobacillus, wherein a helper plasmid of pLS20cat has its oriT inactivated and wherein additional plasmid which transfers its DNA has its oriT intact, pGK1 (See pp. 8-9, 2nd col., Effect of oriTLS20 function….; p. 11, 1st col., 2nd paragraph).  It is further taught said recipient strains are such as B. subtilis (p. 3, 2nd col., 1st paragraph).  In addition, with regard to “repeated conjugation transfer”, as noted above in the 112(b) rejection, multiple donor bacteria perform conjugation transfer of DNA to a recipient and because there are multiple donor bacteria, any given conjugation cycle will have a donor bacteria donating their DNA to a recipient bacteria which already has been acted upon (e.g. had the DNA donated to) and thus it is a repeated transfer. 
With regard to claims 19 and 20, Miyano et al. evidences that such a method with the noted helper plasmid of pLS20cat has its oriT inactivated and a donor plasmid or DNA with an oriT is capable of transferring 100kb sized DNA segments (see Abstract).  
                
Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/23/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 March 2022